Citation Nr: 1302607	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gout.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1978 and from August 2004 to December 2005. 

This case comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The case has previously come before the Board.  In June 2011, the Board remanded the issues of entitlement to service connection for gout, a right knee disability, and a low back disability to the RO for additional development.  In a September 2012 rating decision, the RO granted service connection for a right knee disability and low back disability.  Accordingly, these issues are no longer before the Board.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a Travel Board hearing before the undersigned in August 2009.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2011 Remand, the Veteran underwent a VA examination in August 2011.  Thereafter, the AMC referred the Veteran's case to Dr. L.T-C. for an opinion.  In an October 2012 opinion, Dr. L.T-C. found, in pertinent part, that it was less likely than not that the claimed condition of gout occurred or was caused by the Veteran's time in service.  In so finding, Dr. L.T-C. noted that the 2011 VA examination did not provide substantial clinical evidence or examination to indicate gout as the cause of the toe condition.  Dr. L.T-C. observed that the examiner simply stated that the "the left great toe had mild erythema and warm to touch."  Dr. L.T-C. indicated that the examiner did not provide an examination of the foot to include clinical evaluation of neurovascular status or range of motion, and there were no films taken or blood work taken.  

While Dr. L.T-C. provided a negative opinion, this opinion is based on a finding that appropriate testing at the 2011 VA examination was not conducted to address the medical question with respect to the left foot/toe.  Accordingly, the Board finds that the Veteran should undergo the appropriate testing that Dr. L.T-C. indicated was not conducted.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (providing that when the Secretary's duty to provide a medical examination is triggered, this duty includes the requirement that the Secretary provide reasonable tests and other examinations necessary to render a meaningful medical opinion).  After the results are obtained, the results should be forwarded to Dr. L.T-C. for consideration.  If Dr. L.T-C. finds that the diagnosis of gout is supported by sufficient clinical evidence, then the nexus questions raised in the Board's June 2011 Remand should be addressed.  
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination by an examiner for purposes of administering the appropriate tests for a determination as to whether gout of the left foot/toe is present.  Pursuant to Dr. L.T.-C.'s October 2012 opinion, if feasible, the examiner should conduct "clinical evaluation of neurovascular status," "range of motion," "films," and "blood work" to assess any gout in the left foot/toe.   

2.  After the above testing is completed, please forward the results to Dr. L.T.-C. along with the claims file for a determination as to whether there exists sufficient clinical evidence of gout of the left foot/toe.  If gout is diagnosed, then Dr. L.T-C. should address the following questions:

 (A) Whether gout of the left foot/toe is at least as likely as not (50 percent or greater probability) (i) caused or (ii) aggravated by any aspect of the Veteran's second period of service (August 2004 to December 2005), including the medication Maxzide taken for hypertension at that time, or (B) whether gout of the left foot/toe is at least as likely as not (50 percent or greater probability) a hereditary disease that (i) initially manifested during his second period of service (August 2004 to December 2005) or was (ii) aggravated by such service.  (The examiner is to accept as fact that the Veteran experienced symptoms that he believes were due to gout in service notwithstanding the absence of documentation of such in the service treatment records.)

If any question cannot be answered without a resort to speculation, the examiner should state why this is so.

3.  Then readjudicate the issue of entitlement to service connection for gout.  If the claim is not granted in full, issue an SSOC and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



